IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 38742

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 339
                                                 )
       Plaintiff-Respondent,                     )     Filed: January 31, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
CALOB SCOTT FAIRBURN,                            )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Minidoka County. Hon. Michael R. Crabtree, District Judge.

       Judgment of conviction and unified sentence of eight years, with a minimum
       period of confinement of three years, for grand theft by possession of stolen
       property, affirmed; order denying I.C.R. 35 motion for reduction of
       sentence, affirmed.

       Greg S. Silvey, Star, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Calob Scott Fairburn pled guilty to grand theft by possession of stolen property. I.C. §§
18-2403(4) and 18-2407. In exchange for his guilty plea, additional charges were dismissed.
The district court sentenced Fairburn to a unified term of eight years, with a minimum period of
confinement of three years. The district court, however, retained jurisdiction, and Fairburn was
sent to participate in the rider program. Fairburn filed an I.C.R 35 motion for reduction of his
sentence, which the district court denied. Fairburn appeals.




                                                1
        After Fairburn completed evaluation at NICI, the district court relinquished jurisdiction.
Fairburn appeals, claiming that the district court erred by refusing to grant probation and that the
district court erred in denying his Rule 35 motion.
        We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990).
        The record in this case shows that the district court properly considered the information
before it and determined that probation was not appropriate. We hold that Fairburn has failed to
show that the district court abused its discretion, and we therefore affirm the order relinquishing
jurisdiction.
        Fairburn also contends that his sentence is excessive and constitutes an abuse of
discretion. Sentences are reviewed for an abuse of discretion. Our appellate standard of review
and the factors to be considered when evaluating the reasonableness of a sentence are well-
established. State v. Burdett, 134 Idaho 271, 1 P.3d 299 (Ct. App. 2000); State v. Sanchez, 115
Idaho 776, 769 P.2d 1148 (Ct. App. 1989); State v. Reinke, 103 Idaho 771, 653 P.2d 1183 (Ct.
App. 1982); State v. Toohill, 103 Idaho 565, 650 P.2d 707 (Ct. App. 1982). When reviewing the
length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722,
726, 170 P.3d 387, 391 (2007).
        Fairburn argues that all of the relevant goals of sentencing could have been accomplished
with probation. As noted above, however, the district court found that probation was not an
appropriate course of action in Fairburn’s case. The record does not indicate that the district
court abused its discretion in this case.
        Next, we review whether the district court erred in denying Fairburn’s Rule 35 motion.
A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.          State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant


                                                 2
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct.
App. 1984). Upon review of the record, we conclude no abuse of discretion has been shown.
       The order of the district court relinquishing jurisdiction and the order denying Fairburn’s
Rule 35 motion are affirmed.




                                                3